DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 10, 18 - 20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han (US PgPub No. 2011/0122311). 
Regarding claim 1, Han teaches an optical element driving mechanism (figure 1), comprising: a fixed part (figure 7 item 100); a movable part, movably disposed on the fixed part and connected to an optical element (figure 7 item 110a/b and item 400; a movable part, movably disposed on the fixed part and connected to an optical element); a driving assembly, wherein at least a portion of the driving assembly is disposed on the fixed part (figure 7 item 200; a driving assembly, wherein at least a portion of the driving assembly is disposed on the fixed part); and a positioning assembly, disposed on the fixed part or the movable part to limit the movable part at an extreme position relative to the fixed part (figures 3 – 7 items 1121 – 1122; a positioning assembly, disposed on the fixed part or the movable part to limit the movable part at an extreme position relative to the fixed part).

Regarding claim 2, as mentioned above in the discussion of claim 1, Han teach all of the limitations of the parent claim.  Additionally, Han teaches wherein the driving assembly comprises a coil wound in a first direction and the driving assembly drives the movable part to move along the first direction (figures 3 – 7 item 230; wherein the driving assembly comprises a coil wound in a first direction and the driving assembly drives the movable part to move along the first direction).

Regarding claim 3, as mentioned above in the discussion of claim 2, Han teach all of the limitations of the parent claim.  Additionally, Han teaches wherein the positioning assembly and the coil are arranged along the first direction (figures 3 – 7 item 230; wherein the positioning assembly and the coil are arranged along the first direction).

Regarding claim 4, as mentioned above in the discussion of claim 3, Han teach all of the limitations of the parent claim.  Additionally, Han teaches wherein the positioning assembly comprises a plurality of positioning elements disposed on different sides of the coil in the first direction (figures 3 – 7 items 1121 – 1122; wherein the positioning assembly comprises a plurality of positioning elements disposed on different sides of the coil in the first direction).

Regarding claim 5, as mentioned above in the discussion of claim 2, Han teach all of the limitations of the parent claim.  Additionally, Han teaches wherein the driving assembly further comprises a magnetically permeable element connected to the fixed part and a maximum size of the coil is less than a maximum size of the magnetically permeable element in the first direction (figures 3 – 7 item 420 with items 420a/b; wherein the driving assembly further comprises a magnetically permeable element connected to the fixed part and a maximum size of the coil is less than a maximum size of the magnetically permeable element in the first direction).

Regarding claim 6, as mentioned above in the discussion of claim 2, Han teach all of the limitations of the parent claim.  Additionally, Han teaches wherein when viewed along the first direction, the coil is polygonal, comprising a long side that is parallel with a second direction and a short side that is parallel with a third direction (figures 3 – 7 item 230; when viewed along the first direction, the coil is polygonal, comprising a long side that is parallel with a second direction and a short side that is parallel with a third direction).

Regarding claim 7, as mentioned above in the discussion of claim 6, Han teach all of the limitations of the parent claim.  Additionally, Han teaches wherein the fixed part, the movable part, and the driving assembly are arranged along the third direction, and when viewed along the third direction, the fixed part, the movable part, and the driving assembly at least partially overlap each other (figures 3 – 7; wherein the fixed part, the movable part, and the driving assembly are arranged along the third direction, and when viewed along the third direction, the fixed part, the movable part, and the driving assembly at least partially overlap each other).

Regarding claim 8, as mentioned above in the discussion of claim 6, Han teach all of the limitations of the parent claim.  Additionally, Han teaches wherein the driving assembly further comprises a magnetic element and magnetic poles of the magnetic element are arranged to be parallel with the third direction (figures 3 – 7 item 420 with items 420a/b; wherein the driving assembly further comprises a magnetic element and magnetic poles of the magnetic element are arranged to be parallel with the third direction).

Regarding claim 9, as mentioned above in the discussion of claim 8, Han teach all of the limitations of the parent claim.  Additionally, Han teaches wherein the magnetic element comprises a first surface facing away from the coil, the coil comprises a second surface facing away from the magnetic element, and when viewed along the first direction, an end surface of the positioning assembly is located between the first surface and the second surface (figures 3 – 7 item 420 with items 420a/b also item 230; wherein the magnetic element comprises a first surface facing away from the coil, the coil comprises a second surface facing away from the magnetic element, and when viewed along the first direction, an end surface of the positioning assembly is located between the first surface and the second surface).

Regarding claim 10, as mentioned above in the discussion of claim 9, Han teach all of the limitations of the parent claim.  Additionally, Han teaches wherein the magnetic element comprises a first surface facing away from the coil, the coil comprises a second surface facing away from the magnetic element, and when viewed along the first direction, an end surface of the positioning assembly is located between the first surface and the second surface (figures 3 – 7 item 420 with items 420a/b also item 230; wherein the magnetic element comprises a first surface facing away from the coil, the coil comprises a second surface facing away from the magnetic element, and when viewed along the first direction, an end surface of the positioning assembly is located between the first surface and the second surface).

Regarding claim 18, Han teaches an optical system (figure 1), comprising: an optical element driving mechanism, comprising: a fixed part (figure 7 item 100), comprising an opening corresponding to an optical element (figure 1 item 100 with cutout 110); a movable part, movably disposed on the fixed part and connected to the optical element (figure 7 item 110a/b and item 400; a movable part, movably disposed on the fixed part and connected to the optical element); a driving assembly, driving the optical element to move along a first direction, wherein at least a portion of the driving assembly is disposed on the fixed part (figure 7 item 200; a driving assembly, driving the optical element to move along a first direction, wherein at least a portion of the driving assembly is disposed on the fixed part); and a positioning assembly, disposed on the fixed part or the movable part to limit the movable part at an extreme position relative to the fixed part (figures 3 – 7 items 1121 – 1122; a positioning assembly, disposed on the fixed part or the movable part to limit the movable part at an extreme position relative to the fixed part): 
a first camera module (paragraphs 0051 and 0085, first section of camera); and a light path adjustment module, corresponding to the first camera module, wherein the light path adjustment module and the driving assembly are arranged along the first direction (figure 7 item 200 and item 101; a light path adjustment module, corresponding to the first camera module, wherein the light path adjustment module and the driving assembly are arranged along the first direction); wherein the opening further corresponds to the light path adjustment module (figure 7 item 110a/b and item 400; wherein the opening further corresponds to the light path adjustment).

Regarding claim 19, as mentioned above in the discussion of claim 18, Han teach all of the limitations of the parent claim.  Additionally, Han teaches wherein the light path adjustment module and the first camera module are arranged along a direction that is either parallel with or perpendicular to the first direction (figure 7 item 110a/b and item 400 wherein the light path adjustment module and the first camera module are arranged along a direction that is either parallel with or perpendicular to the first direction).

Regarding claim 20, as mentioned above in the discussion of claim 18, Han teach all of the limitations of the parent claim.  Additionally, Han teaches a second camera module, wherein the light path adjustment module is disposed between the first camera module and the second camera module (paragraphs 0051 and 0085, second section of camera; figure 7 item 110a/b and item 400 wherein the light path adjustment module is disposed between the first camera module and the second camera module).

Allowable Subject Matter
Claims 11 - 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The following is a statement of reasons for the indication of allowable subject matter for claim 11:  “wherein the fixed part further comprises a body and a cap, and a portion of the optical element is revealed between the body and the cap when viewed along the second direction” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

Regarding claims 12 - 17, these claims are also objected to as being dependent from objected claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HOWARTH (US PgPub No. 2015/0304561) teaches lens movement system.
Topliss (US Patent No. 8,593,568) teaches lens movement system.
Wada (US PgPub No. 2007/0279497) teaches lens movement system.
Hara (US PgPub No. 2006/0272328) teaches lens movement system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
05/09/2022